Name: Council Regulation (EC) No 1036/1999 of 17 May 1999 amending Regulation (EEC) No 3508/92 establishing an integrated administration and control system for certain Community aid schemes as regards the deadlines for lodging applications for compensatory payments under the aid scheme for rice producers
 Type: Regulation
 Subject Matter: agricultural structures and production;  economic policy;  management;  cooperation policy;  tariff policy;  plant product
 Date Published: nan

 Avis juridique important|31999R1036Council Regulation (EC) No 1036/1999 of 17 May 1999 amending Regulation (EEC) No 3508/92 establishing an integrated administration and control system for certain Community aid schemes as regards the deadlines for lodging applications for compensatory payments under the aid scheme for rice producers Official Journal L 127 , 21/05/1999 P. 0004 - 0004COUNCIL REGULATION (EC) No 1036/1999of 17 May 1999amending Regulation (EEC) No 3508/92 establishing an integrated administration and control system for certain Community aid schemes as regards the deadlines for lodging applications for compensatory payments under the aid scheme for rice producersTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community and in particular Article 37 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),(1) Whereas Article 6 of Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(3) introduces compensatory payments to Community rice producers;(2) Whereas Article 1(a) of Council Regulation (EEC) No 3508/92 of 27 November 1992 establishing an integrated administration and control system for certain Community aid schemes(4) stipulates that the system it introduces is to apply to the aid scheme for rice producers established by Article 6 of Regulation (EC) No 3072/95;(3) Whereas, in order to ensure that the integrated system is properly and permanently applied to the scheme of compensatory payments to rice producers, the deadlines for lodging applications and for certain amendments to applications in the producer Member States should be specified,HAS ADOPTED THIS REGULATION:Article 1Article 6 of Regulation (EEC) No 3508/92 shall be amended as follows:(a) paragraph (2) shall be supplemented by the following subparagraph: "In the context of the compensatory payments to rice producers provided for in Article 6 of Regulation (EC) No 3072/95, the date fixed by the Member State may not be later than 31 May preceding the harvest in question and, in the case of Portugal and Spain, 30 June preceding the harvest.";(b) in paragraph 4 the following subparagraph shall be added: "In the context of the compensatory payments to rice producers provided for in Article 6 of Regulation (EC) No 3072/95, certain amendments may be made to 'area' aid applications provided the competent authorities receive these not later than the dates fixed in the third subparagraph of paragraph 2 of this Article."Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 May 1999.For the CouncilThe PresidentK.-H. FUNKE(1) OJ C 160, 27.5.1998, p. 17.(2) OJ C 379, 7.12.1998.(3) OJ L 329, 30.12.1995, p. 18. Regulation as last amended by Regulation (EC) No 2072/98 (OJ L 265, 30.9.1998, p. 4).(4) OJ L 355, 5.12.1992, p. 1. Regulation as last amended by Regulation (EC) No 820/97 (OJ L 117, 7.5.1997, p. 1).